


Exhibit 10.B.18

 

CUSTOM SALES AGREEMENT

BASE AGREEMENT

--------------------------------------------------------------------------------

International Business Machines Corporation

 

281 Winter Street

Waltham, MA  02154

 

Agreement No.  000451

 

Customer:

 

Apple Computer, Inc.

 

 

1 Infinite Loop

 

 

Cupertino, CA  95014

 

 

USA

 

This Custom Sales Agreement between Apple Computer, Inc. (“Apple”) and
International Business Machines Corporation (“IBM”), which consists of this Base
Agreement and Statement of Work Attachments, shall be referred to as the
“Agreement”.  The term of this Agreement commences on October 21, 2002 and
expires on October 20, 2007.

 

By signing below, the parties each agree to be bound by the terms and conditions
of this Agreement including the initial Statements of Work, Attachments No. 1
and No. 2, and no additional signature on those Statements of Work are
required.  Subsequent Statement of Work Attachments under this Agreement must be
signed by the parties to become effective.

 

Upon signature by both parties, it is agreed this Agreement constitutes the
complete and exclusive agreement between them superseding all contemporaneous or
prior agreements, written or oral, relating to the subject matter
notwithstanding anything contained in any document issued by either party,
except the Confidentiality Agreement (Mutual), Agreement No. X1329, as amended,
signed by IBM and Apple with an effective date of April 1, 1999.  This Agreement
may not be amended or modified except by a written amendment signed by duly
authorized signatories of both parties.

 

The parties expressly acknowledge that they have received and are in possession
of a copy of any referenced item not physically attached to the Agreement and
any such item will be treated as if attached.

 

Accepted and Agreed To:

 

Apple Computer, Inc.

 

International Business Machines Corporation

 

 

 

By:

/s/ Jeff Williams

 

By:

/s/ Scottie Ginn

Name:

Jeff Williams

Name:

Scottie Ginn

Title:

V.P. Worldwide Procurement

 

Title:

V.P. Standard Products

Date:

December 6, 2002

 

Date:

December 12, 2002

--------------------------------------------------------------------------------



1.0           DEFINITIONS

Capitalized terms in this Agreement have the following meanings.  An Attachment
may define additional terms and conditions; however, those terms and conditions
will apply only to that Attachment.  References in this Agreement to a gender
include references to all genders, and references to the singular include
references to the plural, and vice versa.  Unless the context otherwise
requires, the term “party” means a party to this Agreement.  The words
“include”, “includes” and “including”, when used in this Agreement shall be
deemed to be followed by the phrase “without limitation.”  Unless the context
otherwise requires, references in this Agreement to sections, exhibits,
schedules, appendices and attachments shall be deemed references to sections of,
and exhibits, schedules, appendices and attachments to this Agreement.  Unless
the context otherwise requires, the word “or” shall be disjunctive and the words
“hereof”, “hereby” and “herein” and words of similar meaning when used in this
Agreement shall refer to this Agreement in its entirety and not to any
particular article, section or provision of such Agreement.  Unless the context
otherwise requires, references to “IBM, and its Plant” shall be read to include
“as the case may be.”

1.1           “ASIC Products” means a custom Product that is an application
specific integrated circuit.

1.2           “Authorized Purchaser” means the entity that placed (or, in the
case of Apple, had a Designee place) the Purchase Order for particular Products
or Services, provided such entity is (i) Apple, (ii) any of Apple’s wholly-owned
Subsidiaries, including Apple Computer International and Apple Computer Limited,
or (iii) another Apple-Related Company authorized to place Purchase Orders under
this Agreement as set forth in Section 2.4, below, and not a Designee or any
other third party.

1.3           “Base Agreement” means this document, exclusive of Statement of
Work Attachments.

1.4           “Business Days” means a regularly scheduled day of work in the
United States for both Apple and IBM.

1.5           “Designee” means an original equipment manufacturer, contract
manufacturer or other third party engaged by Apple or an Apple-Related Company
to manufacture Apple-branded products or subassemblies for Apple-branded
products and authorized by Apple, pursuant to Section 2.5, below, to purchase
Products and perform other tasks on Apple’s behalf.

--------------------------------------------------------------------------------


1.6           “Exhibit 4 Products” means those specific Products set forth on
the attached Exhibit 4, including those in its footnotes.

1.7           “Failed Units” means specific units of a particular Exhibit 4
Product, or any other ASIC Product that the parties may agree to treat in a
similar manner, sold hereunder that exhibited a Failure or can be predicted with
a reasonable certainty to exhibit a Failure prior to the expiration of the [**]
commencing on the date such units were manufactured.

1.8           “Failure” means that the unit of Exhibit 4 Product or the unit of
any other ASIC Product that the parties may agree to treat in a similar manner
does not operate in conformance with the agreed upon (in writing) specifications
(in ASIC Products, such specifications will be set forth in the RTM as that term
is defined in the ASIC Development Agreement, Agreement No. 000798) and [**] and
which reasonably could not have been detected by Apple through system,
subsystem, and part testing activities which are no less thorough than (i) for
both the ASIC and PowerPC Exhibit 4 Products, those testing activities generally
conducted by Apple but not less thorough than those testing activities generally
conducted by other personal computer manufacturers (but not microprocessor 
manufacturers) in the industry, or (ii) for PowerPC Exhibit 4 Products, after a
test specification is agreed upon by IBM and Apple pursuant to Section 14.1 of
this Agreement, those testing activities to be conducted by Apple as described
in such test specification.

1.9           “Failure Threshold.”  For each Exhibit 4 Product, or any other
ASIC Product that the parties may agree to treat in a similar manner, sold under
this Agreement, the Failure Threshold shall be [**] of the total number of units
of the particular Product manufactured [**] and shipped by IBM.

1.10         “Forecast” means a non-binding monthly forecast in substantially
the same format shown in Exhibit 3 specifying the number of Products Apple
anticipates that its Authorized Purchasers and Designees will purchase from IBM
each month during the specified period.

1.11         “Item” means any part, specification, design, document, report,
data or the like which Apple delivers to IBM under this Agreement.

1.12         “Plant” means the IBM-Related Company described in Section 2.6.

1.13         “PowerPC Product” means a stand-alone microprocessor Product based
on the PowerPC Architecture.

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


1.14         “Product” means production units to be sold or purchased under this
Agreement, including the Exhibit 4 Products.  Products may be “standard”
(available for purchase by one or more customers other than Apple) or “custom”
(resulting from IBM performing Services for Apple under this Agreement and not
available for IBM’s own use (other than ordinary manufacturing activities) or
for purchase by any other customer).  Standard Products may include, but not
necessarily be limited to, PowerPC Products and SRAM Products.  Custom Products
may include, but not necessarily be limited to, PowerPC Products and ASIC
Products.  Product shall be designated as “standard” or “custom” in the
Attachment applicable to such Product.  Products shall not include Prototypes.

1.15         “Prototype” means a preliminary version of an ASIC Product which
may or may not be functional, is intended for internal use and testing and not
for resale, and is not suitable for production in commercial quantities.  The
terms and conditions relating to Prototypes are set forth in the ASIC
Development Agreement, Agreement No. 000798, signed by the parties on September
26, 2001.

1.16         “Purchase Order” means a written order containing the terms set
forth in Section 3.2, below, issued by an Authorized Purchaser or Designee
pursuant to this Agreement.

1.17         “Purchase Order Lead Time” means the required minimum amount of
time between IBM’s receipt of the Purchase Order and the Scheduled Shipment
Date.  Purchase Order Lead Times will be established for each Product sold
hereunder and shall be set forth in the Attachment hereto which is applicable to
such Product.

1.18         “Related Company” of a party hereunder shall mean a corporation,
company or other entity which controls or is controlled by such party or by
another Related Company of such party, where control means ownership or control,
direct or indirect, of more than fifty (50) percent of:  (i) the outstanding
voting shares or securities (representing the right to vote for the election of
directors or managing authority), or (ii) the ownership interests representing
the right to make decisions for such a corporation, company or other entity (as
the case may be in a partnership, joint venture or unincorporated association
having no outstanding shares or securities).  However, any such corporation,
company or other entity shall be deemed to be a Related Company of such party
only so long as such ownership or control exists.

1.19         “Related Company Agreement” means the agreement to be executed by
the parties and by the Authorized Purchaser in the form attached hereto as
Exhibit 1.

1.20         “Sales Acknowledgment” means a written sales acknowledgment or
other acceptance document issued by IBM or its Plant in response to a Purchase
Order.

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


1.21         “Scheduled Shipment Date” means:  [**] and (iii) in either case, if
later rescheduled by the Authorized Purchaser or Designee pursuant to Section
5.3, below, the rescheduled date.

1.22         “Service” means any design or engineering work that IBM performs
pursuant to this Agreement.


2.0           AGREEMENT STRUCTURE

2.1           This Agreement consists of:  (i) the Base Agreement which defines
the basic terms and conditions of the relationship between the parties; and (ii)
Attachments which specify the details of specific work tasks (Services) or
Products.  An Attachment may include additional or differing terms and
conditions from the Base Agreement, however such terms and conditions will apply
only to that Attachment.  Attachments may also include any specifications agreed
to by the parties applicable to the specific work tasks (Services) or Product
under that Attachment.

2.2           If there is a conflict or ambiguity among the terms and conditions
of the various documents, Attachment terms and conditions govern only as to the
Attachment.

2.3           Except for Product part numbers, Product descriptions (e.g. 1 GHz
microprocessor), prices, quantities, bill-to locations, ship-to locations,
shipping instructions (limited to preferred carrier, carrier account number, and
expedited shipping method, if any), and Scheduled Shipment Dates, any other
terms and conditions on Purchase Orders and Sales Acknowledgements are void and
replaced by this Agreement.

2.4           Apple and its wholly-owned subsidiaries, including Apple Computer
International and Apple Computer Limited, may issue Purchase Orders for Products
and Services under this Agreement.  Either party may include its other Related
Companies under this Agreement by prior written agreement with the other party. 
Apple will cause any wholly-owned subsidiary or Related Company purchasing
Product under this Agreement to execute a Related Company Agreement with Apple
and IBM binding them to the terms and conditions of this Agreement.

2.5           Apple may, in a writing provided to IBM, name one or more agents
who are authorized by Apple to issue Purchase Orders for Products with Apple
part numbers, receive, reschedule or cancel deliveries of such Products ordered
pursuant to such Purchase Orders, process warranty claims related to such
Products and pay for such Products and any associated freight costs
(“Designees”).  Designees are not authorized to act for Apple in any other
capacity or to bind Apple in any other respect whatsoever.  Apple may disclose
to its Designees those terms and conditions of this Agreement specifically set
forth in Exhibit 2, hereto, and each party agrees that it will not disclose any
other terms or conditions of this Agreement to any Designee without the other’s
prior written consent.  Apple represents and warrants that before giving notice
to IBM

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


appointing a Designee, Apple will have executed an appropriate agreement with
such Designee establishing the limited agency described in this Section,
establishing that the Designee is not a third party beneficiary of this
Agreement, protecting the confidentiality of any terms or conditions of this
Agreement that Apple may disclose to the Designee pursuant to this Section, as
well as any Confidential Information (as that term is defined in the
Confidentiality Agreement (Mutual), Agreement No. X1329, as amended, signed by
IBM and Apple with an effective date of April 1, 1999) that may be disclosed to
the Designee, and securing such Designee’s agreement to be bound to those terms
and conditions set forth in Exhibit 2.  No Designee may receive Confidential
Information prior to executing an agreement with the party disclosing the
Confidential Information to the Designee, such agreement including restrictions
on nondisclosure and nonuse at least as stringent as those restrictions in
Agreement No. X1329.  Each Designee shall be subject to all of the obligations
and responsibilities of “Apple” under this Agreement with respect to the terms
and conditions in Exhibit 2.  Apple, not its Designee, will remain responsible
for fulfilling all of its other obligations under the Agreement not delegated to
such Designee pursuant to this Section.  Should any Designee fail to pay an
invoice from IBM or a Plant within fifteen (15) days after IBM provided written
notice to the Designee and to Apple that such invoice was overdue, IBM will
provide Apple written notice of such Designee’s continued failure to so pay, and
Apple agrees to pay, or cause the Designee to pay, in full, all of such sums due
and unpaid, together with interest from the date payment was due from the
Designee, within thirty (30) days after receipt of said later notice.  IBM will
not be obligated to exhaust remedies against any Designee for breach of any of
its obligations before seeking enforcement directly against Apple except as
expressly set forth in this Section.  Apple shall hold harmless IBM from and
against any and all claims or actions of any kind made by any Designee against
IBM, which claims or actions in any way arise out of or are related to any such
Designee’s role hereunder or Apple’s termination of such role.  Apple may
withdraw a Designee by providing IBM ten (10) days prior written notice; and
thereafter (i) the Designee will no longer be authorized to purchase Product on
Apple’s behalf or perform any other of the tasks described in this Section, and
(ii) Apple will either cancel any open Purchase Orders placed on its behalf by
such withdrawn Designee and pay any applicable cancellation charges therefor or
take delivery of and pay for any Products covered by such Purchase Orders.

2.6           Notwithstanding any other provision hereof, for US sales (sales
for which IBM ships to the Authorized Purchaser or Designee and title transfers
within the United States), the contract of sale for Products purchased under
this Agreement will be between IBM and the Authorized Purchaser or, in the case
of Designees, Apple.  For non-U.S. sales (sales for which IBM ships to the
Authorized Purchaser or Designee with shipment and title transfer outside of the
United States), the contract of sale for Products purchased under this Agreement
will be between the IBM Related Company that will supply the Products (“the
Plant”) and the Authorized Purchaser or, in the case of Designees, Apple, as the
case may be.  It is agreed that all such Purchase Orders will incorporate the
terms and conditions of this Agreement whether expressly referenced or not and
will only be accepted subject to the terms and conditions of this Agreement. 
Purchase Orders will be accepted by the Plant when it issues the Sales
Acknowledgment accepting the Purchase Order, thereby creating the contract of
sale for the Products.  Apple reserves the right to

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


enforce the provisions of this Agreement on behalf of its Authorized Purchasers
and IBM reserves the right to enforce the provisions of this Agreement on behalf
of its Plant(s) and any other IBM-Related Companies added to this Agreement. 
IBM represents and warrants that it has and will have, throughout the term of
this Agreement, an agreement with the Plant, wherein the Plant agrees to be
bound to the terms and conditions set forth in IBM’s sales agreements for IBM
Microelectronics Division products.

2.7           Any purchase order submitted by an Authorized Purchaser or
Designee during the term of this Agreement (whether or not it references this
Agreement) for products or services from IBM’s Microelectronics Division shall
be subject to and governed by the terms and conditions of this Agreement,
unless:  (i) there is another signed, written agreement in place between IBM and
Apple with respect to the subject matter of such purchase order; or (ii) the
product or service was ordered by a Designee for use in or in connection with
its own or another customer’s product and not in an Apple-branded product.  The
foregoing shall be in effect regardless of whether Apple and IBM have executed
any Attachment specific to the Products, or Services ordered.  If no such
Attachment has been executed, then the terms and conditions of the Attachment
most recently executed by Apple and IBM shall control, except with respect to
those matters which are uniquely applicable to the specific Product or Service
in question (such as specific NRE charges, Product pricing, specific Items and
IBM deliverables, Product names and descriptions, Purchase Order Lead Times, and
Forecasts).


3.0           PRODUCT DEMAND FORECASTS AND ORDERS

3.1           At or before execution of the Agreement and each month during the
term of the Agreement, on or before the last Business Day of the month, Apple
will provide IBM an [**] rolling Forecast of Apple’s and its Authorized
Purchasers’ requirements for Exhibit 4 Products and any other ASIC Products that
the parties may agree to treat in a similar manner, the first month of the
Forecast being the month following that month in which the Forecast is placed. 
[**]  If Apple discovers an error or omission in an accepted Forecast, Apple may
submit a corrected Forecast; such corrected Forecast will be deemed accepted
provided it meets the volume requirements described above and was submitted by
the tenth (10th) day of the first month in the Forecast.  If IBM becomes
concerned that Apple’s Forecasts are inaccurate, IBM may escalate that concern
to the Apple executive designated for such purpose pursuant to Section 21.2. 
Forecasts shall constitute good faith estimates of Apple’s anticipated
requirements for Products but shall not obligate Apple or any Authorized
Purchaser or Designee to purchase the forecasted units.

3.2           IBM will accept Purchase Orders for Products or Services placed by
an Authorized Purchaser or Designee in accordance with the terms and conditions
of this Agreement.  Purchase Orders will specify (i) the Purchase Order number,
(ii) the Authorized Purchaser’s or Designee’s tax status (exempt or non-exempt),
(iii) the ship-to location, (iv) the bill-to location, (v) the order-from
location, (vi) shipping instructions (including preferred carrier and carrier
account

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


number), (vii) requested shipment dates, (viii) the name of the Authorized
Purchaser’s or Designee’s contact, (ix) Product part numbers and the quantity
ordered (in increments of the Minimum Order Quantity (“MOQ”),  (x) the
applicable unit price, and (xi) the agreement number of this Agreement. 
Additionally, Purchase Orders placed by a Designee shall clearly state that such
Designee is purchasing “as the agent of Apple Computer, Inc.”  Purchase Order
Lead Times and any applicable MOQ’s will be as set forth in the relevant
Attachment.

3.3           IBM and its Plants will respond promptly regarding all Purchase
Orders placed under this Agreement, providing a Sales Acknowledgment accepting
or rejecting the Purchase Order within [**] Business Days after receipt of any
Purchase Order placed with the requisite Purchase Order Lead Time and within
[**] Business Days after receipt of any Purchase Order placed with less than the
requisite Purchase Order Lead Time.  Purchase Orders for Exhibit 4 Products and
any other ASIC Product that the parties may agree to treat in a similar manner
may be rejected by IBM or its Plant only if:

(i)            the entity placing the Purchase Order is not an Authorized
Purchaser or Designee;

(ii)           the Purchase Order does not comply with the terms and conditions
of this Agreement;

(iii)          the Purchase Order exceeds Apple’s current credit-limit
established pursuant to Section 6.3, below;

(iv)          [**];

(v)           IBM has provided notice to Apple pursuant to Section 3.5 that it
no longer intends to manufacture such Product or Service and the Purchase Order
requests delivery after the end of the period identified in Section 3.5;

(vi)         the Purchase Order is placed with less than the requisite Purchase
Order Lead Time; or

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


(vii)         the Purchase Order requests shipment of a PowerPC Product with a
specified frequency that exceeds the then available product frequencies as set
forth in Exhibit 4.

If IBM rejects a Purchase Order for any of the above-stated reasons, IBM will
provide Apple with prompt written notice of such rejection, and Apple may
escalate the discussions to the IBM executive designated for such purpose
pursuant to Section 21.2.

3.4           IBM will specify the Scheduled Shipment Date for the Products
ordered in the applicable Sales Acknowledgment.  [**]


3.5           NOTHING HEREIN SHALL PREVENT IBM FROM DISCONTINUING THE
MANUFACTURE OF A PARTICULAR PRODUCT.  IN THE EVENT THAT IBM DECIDES TO DO SO,
HOWEVER, IBM WILL PROVIDE APPLE WITH AT LEAST [**] WRITTEN NOTICE BEFORE IT
DISCONTINUES ANY PRODUCT.  IBM WILL BE OBLIGATED TO ACCEPT AND FULFILL ALL
ORDERS FOR SUCH PRODUCTS PLACED BY AN AUTHORIZED PURCHASER OR DESIGNEE WITHIN
THE [**] NOTICE PERIOD, EXCEPT TO THE EXTENT IBM DOES NOT HAVE MANUFACTURING
CAPACITY AVAILABLE TO MANUFACTURE QUANTITIES ORDERED [**].  APPLE MUST TAKE
FINAL DELIVERY OF ALL PRODUCTS ORDERED PURSUANT TO THIS SECTION DURING THE [**]
NOTICE PERIOD [**] UNLESS IBM IN ITS SOLE DISCRETION EXTENDS THE LAST DATE OF
DELIVERY IN ORDER TO ALLOW FOR THE MANUFACTURE OF QUANTITIES [**]. TO THE EXTENT
IBM ACCEPTS PURCHASE ORDERS ISSUED PURSUANT TO THIS SECTION FOR QUANTITIES IN
EXCESS OF [**], IBM SHALL NOT BE OBLIGATED UNDER SECTION 3.3 TO RESPOND TO SUCH
PURCHASE ORDER WITHIN [**] BUSINESS DAYS, [**]  THIS SECTION 3.5 SHALL NOT APPLY
TO ANY PRODUCTS SOLD OR MANUFACTURED BY IBM AS OF THE DATE OF THE AGREEMENT
OTHER THAN THOSE PRODUCTS SET FORTH IN AN ATTACHMENT.

4.0           DELIVERY

4.1           The Authorized Purchaser or Designee is responsible for all
freight and duty charges from IBM’s shipping location.  Title and risk of loss
will pass to the Authorized Purchaser or Designee upon tender to the carrier for
shipment to such Authorized Purchaser or Designee.

4.2           In the event that IBM and Apple enter into an agreement to provide
just-in-time delivery of Product utilizing hub locations, such agreement will be
set forth in a separate written agreement as an attachment to this Agreement and
signed by each party.

4.3           If IBM or its Plant foresees any supply constraint with respect to
an accepted Purchase Order, IBM will provide prompt notice to Apple and, if the
Purchase Order was placed by someone other than Apple, to the Authorized
Purchaser or Designee who placed the Purchase Order.  Apple and IBM will then
discuss likely shipment recovery plans, and if they are unable to do so to
Apple’s satisfaction, the parties will immediately escalate the issue to the IBM
and Apple executives designated for such purpose pursuant to Section 21.2 and
the parties will use reasonable efforts to promptly resolve the discrepancy.  If
IBM’s supply of the Product and / or

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


Services ordered by Authorized Purchasers or Designees and accepted by IBM
hereunder becomes constrained [**] IBM may reduce the quantities of Products and
/ or Services to be supplied to Authorized Purchasers or Designees [**].

4.4           If IBM or its Plant foresees any delivery delay with respect to an
accepted Purchase Order, IBM will provide prompt notice to Apple and, if the
Purchase Order was placed by someone other than Apple, to the Authorized
Purchaser or Designee who placed the Purchase Order.  Apple and IBM will then
discuss likely shipment recovery plans, and if they are unable to do so to
Apple’s satisfaction, the parties will immediately escalate the issue to the IBM
and Apple executives designated for such purpose pursuant to Section 21.2 and
the parties will use reasonable efforts to promptly resolve the delay. [**]

 

5.0           CANCELLATION AND RESCHEDULING

5.1           Cancellation.  Authorized Purchasers and Designees may cancel
accepted Purchase Orders for Products for their convenience at any time,
provided they pay IBM or its Plant applicable cancellation charges as set forth
in this Section 5.1.

5.1.1        Exhibit 4 Products.  Authorized Purchasers and Designees may cancel
Purchase Orders for Exhibit 4 Products (and any other ASIC Product that the
parties may agree to treat in a similar manner) without charge, provided they
give IBM written notice [**] days prior to the original Scheduled Shipment
Date.  If the Authorized Purchaser or Designee provides IBM written notice
canceling a Purchase Order for such Products [**] days prior to the original
Scheduled Shipment Date, the Authorized Purchaser or Designee will pay IBM [**]
of the purchase price of the Products ordered.  Promptly after receiving notice
canceling a Purchase Order for Exhibit 4 Products, IBM will provide Apple and
the Authorized Purchaser or Designee who placed the Purchase Order written
notice of any applicable cancellation charges.  The Authorized Purchaser or
Designee will promptly after receiving IBM’s notice, issue a Purchase Order to
IBM for such charges, and IBM will invoice the same upon receipt.  Neither Apple
nor the Authorized Purchaser will be liable for any other fees or costs not
expressly set forth in this Section when canceling a Purchaser Order for Exhibit
4 Products.

                5.1.2        Other Products.  If the Authorized Purchaser or
Designee provides IBM written notice canceling a Purchase Order for any other
Product, the party canceling the Purchase

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


Order shall pay the cancellation charges set forth in the applicable Product
Attachment.  IBM will provide Apple and the Authorized Purchaser or Designee who
placed the Purchase Order prompt written notice of any applicable cancellation
charges.  The Authorized Purchaser or Designee canceling the Purchaser Order
will, upon receipt of IBM’s written notice, promptly issue a Purchase Order to
IBM for such charges and IBM will invoice the same upon receipt.  Neither Apple
nor the Authorized Purchaser will be liable for any other fees or costs except
those expressly set forth in this Section when canceling a Purchase Order for
other Products.

5.2           If an Authorized Purchaser or Designee cancels a Purchase Order
for Services for its convenience, IBM will cease further work in connection with
the Purchase Order and the Authorized Purchaser or Designee will pay IBM for
reasonable costs actually incurred by IBM pursuant to such Purchase Order before
the Authorized Purchaser or Designee’s notice of cancellation.  IBM must make
its claim for cancellation charges and provide supporting documentation within
forty-five (45) days of the date of cancellation.  Any claim not made within
such forty-five (45) day period will be deemed waived.  In the event IBM is more
than twenty-one (21) days late in completing a Purchase Order for Services, the
Authorized Purchaser or Designee may cancel such Purchase Order and the
Authorized Purchaser or Designee’s sole obligation will be to pay IBM for any
deliverables ordered pursuant to that Purchase Order that were actually
completed or delivered by IBM before the Authorized Purchaser or Designee’s
notice of cancellation, provided that any periods of such delay that were caused
by the Authorized Purchaser or Designee shall be excluded for purposes of
calculating the length of the delay hereunder.

5.3           Rescheduling.  The Authorized Purchaser or Designee may reschedule
accepted Purchase Orders for Products in accordance with this Section 5.3.

5.3.1                        Exhibit 4 Products.  The Authorized Purchaser or
Designee may reschedule a Scheduled Shipment Date for an Exhibit 4 Product or
any other ASIC Product that the parties may agree to treat in a similar manner
to a later date provided:  (i) it sends IBM or its Plant written notice of the
request to reschedule; (ii) the Product being rescheduled has not yet been
shipped; and (iii) the requested rescheduled shipment date is within [**] after
the original Scheduled Shipment Date.  If the foregoing requirements are met,
[**] will be imposed by IBM or its Plant for rescheduling.

5.3.2                        Other Products.  The Authorized Purchaser or
Designee may reschedule an order for any other Product to a later date only upon
prior written notice to IBM and as set forth in the applicable Product
Attachment.  In the event of a reschedule which exceeds the rescheduling rights
set forth in the applicable Attachment, IBM may invoice the Authorized Purchaser
or Designee the quoted price for any Products

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


that were delivered or ready for shipment pursuant to that Purchase Order on the
date the Authorized Purchaser’s or Designee’s notice was received by IBM or its
Plant, and the cancellation charges set forth in the applicable Attachment for
any Products on that Purchase Order that were not already delivered or ready for
shipment when IBM or its Plant received such notice.

5.4           Product Remix without Charge.  Apple and its Authorized Purchasers
and Designees may request that IBM or its Plant ship a different mix of Products
than those originally ordered.  IBM or its Plant will agree to do so without
charge provided:  (i) Apple, the Authorized Purchaser or the Designee gives
written notice to IBM or its Plant, as the case may be, at least [**] before the
Scheduled Shipment Date;  (ii) all substituted Products are within the same
Product-family as those originally ordered.  Products that utilize the same
design revision, materials and manufacturing process from wafer start to module
final test are within the same Product-family; (iii) the total number of units
ordered remains the same; (iv) the change will not have any significant negative
manufacturing or financial impact to IBM or its Plant in IBM or its Plant’s sole
and reasonable judgment; and (v) subject to availability of Products that permit
the requested remixing.  Changes that do not meet the requirements of this
Section may be accepted for similar treatment in IBM’s or its Plant’s sole
discretion.  If IBM or its Plant agrees to change an order as described in this
Section, as a condition of obtaining such agreement, the Authorized Purchaser or
Designee will promptly cancel the original Purchase Order without incurring any
cancellation or other charge and place a new one for the modified Product mix.


6.0           PRICES AND PAYMENT

6.1           Exhibit 4 Products.   Prices for the Exhibit 4 Products will be as
set forth in the attached Exhibit 5.

6.2           Other Products and Services.   Prices for Products and Services
not set forth in Exhibit 4 shall be as set forth in either (i) the Sales
Acknowledgment and accepted Purchase Order, provided the price in both is the
same, or (ii) the applicable Attachment (as the same may be amended from time to
time), or (iii) the most recent uncontested notice, as set forth below.  If
there is a conflict between the prices set forth in (i), (ii) and (iii), the
prices in the most recent document(s) will govern.  IBM and Apple will review
prices for Products on a quarterly basis at least thirty (30) days prior to the
start of each calendar quarter.  If the parties agree to revise prices during a
quarterly review, IBM will document that agreement in a written communication to
Apple, and, unless Apple contests the documentation in writing within three (3)
Business Days after receiving IBM’s written communication, the revised prices in
such written communication will be deemed effective as of the first Business Day
of the applicable calendar quarter and will apply to any Products originally
scheduled for shipment during that quarter.  For purposes of this section,
e-mail transmissions shall be considered valid written notification.   If the
parties are unable to agree on revised prices, the most recent prices, as set
forth in the applicable

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


Attachment, Sales Acknowledgment and accepted Purchase Order, as appropriate, or
uncontested written notice from IBM, will be used until such time as the parties
agree differently.

6.3           Invoices and Payments.  IBM or its Plant shall invoice the
Authorized Purchaser or Designee after the Products have been shipped, or the
Services provided.  Payment will be due within thirty (30) days after the date
of invoice.  Late payment of invoices may be assessed a charge equal to the
lesser of one and one-half percent (1.5%) per month or the statutorily maximum
rate of interest in accordance with the laws of the State of New York.  In
addition, if an Authorized Purchaser or Designee’s account balance exceeds
Apple’s credit limit with IBM, or becomes delinquent, IBM may stop shipments to
the Authorized Purchaser or Designee or ship to such party on a prepaid basis
until the account is compliant.

6.4           Credit Limits.  At any time, Apple may request that IBM disclose
the credit limit that IBM’s Microelectronics’ Division is then willing to extend
to Apple and the aggregate amounts then outstanding against such credit limit.
 IBM will respond promptly.  IBM will notify Apple within one (1) Business Day
after any decrease of IBM’s credit limit for Apple.  IBM will decrease Apple’s
credit limit only if IBM, in its sole and reasonable discretion, believes that
there has been an increase in the risk of extending credit to Apple.

6.5           [**] Costs. IBM will be solely responsible for all [**] incurred
in connection with [**] of the microprocessor Products set forth on Exhibit 4,
and under no circumstances will Apple be liable to IBM for any such costs
(except to the extent such costs were included in the agreed purchase price of a
Product and Apple is liable for that purchase price pursuant to this Agreement
without reference to this Section 6.5).

 


7.0           TERMINATION

7.1           If either party materially breaches a term or condition of this
Base Agreement or an Attachment, the other party may, at its option, terminate
this Agreement or any or all Attachments provided the party in breach is given
written notice and fails to cure such breach within thirty days (30) days after
the notice of termination, or immediately in the event of (i) insolvency,
dissolution or liquidation by or against the other party,  (ii) any assignment
of the other party’s assets for the benefit of creditors; (iii) any act or
omission of an act by the other party demonstrating its inability to pay debts
generally as they become due, or (iv) any transfer of substantially all of the
other party’s business or assets to a third party, unless such transfer is
effectuated in accordance with Section 21.4, below.

7.2           If IBM terminates pursuant to Section 7.1, at IBM’s sole
discretion, all previously accepted Purchase Orders may be canceled and Apple
shall pay (i) for any Products delivered or ready for shipment when the
Agreement terminated, the full price determined in accordance with Section 6.1
or 6.2, as applicable; (ii) for any Products not delivered or ready for shipment
when the Agreement terminated, the actual amount IBM paid for any long lead time
materials authorized by Apple and procured in accordance with the terms and
conditions of an applicable

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


Attachment or this Agreement and any applicable cancellation charges set forth
in this Agreement or the Attachment for such Products (IBM agrees to attempt to
mitigate any amounts payable by Apple for any long lead time materials through
such means as use in other manufacturing activities or sale, if practicable);
(iii) for any Services completed when the Agreement terminated, the full price
determined in accordance with the applicable Attachment; and (iv) for any
Services not delivered or completed when the Agreement terminated, the
applicable cancellation charges determined in accordance with the applicable
Attachment, or, if none, in accordance with Section 5.2 of this Agreement. 
Under no circumstances will the total amount due for a Product or Services under
(i), (ii), (iii), or (iv), above, exceed the full price for such Product or
Service determined in accordance with Section 6.1 or 6.2, as applicable, and any
applicable Attachment.

7.3           If Apple terminates pursuant to Section 7.1, at Apple’s discretion
all previously accepted Purchase Orders may be canceled and no cancellation
charges (including long-lead-time materials) will apply.

7.4           Apple may terminate this Agreement or any or all Attachments for
convenience by providing written notice to IBM at least twelve (12) months
before the termination date.  If Apple terminates this Agreement, or any or all
Attachments, for its convenience, all previously accepted Purchase Orders will
be filled, but IBM shall not be obligated to accept further Purchase Orders
pursuant to the terminated Agreement or Attachment, as the case may be, after
receiving notice of termination.

7.5           All amounts due for Products or Services under this Agreement
shall be paid in accordance with the terms and conditions of this Agreement
notwithstanding any termination of this Agreement for any reason, provided,
however, that in the event this Agreement is terminated pursuant to Section 7.1
all amounts due and payable to the non-terminating party as of the date of such
termination shall become immediately due and payable.

7.6           This Base Agreement will continue after its termination or
expiration with respect to any Attachments already in place until they expire,
or are terminated or performed.  Applicable Items shall be returned or disposed
of as directed by Apple in writing at Apple’s expense after a termination or
expiration of this Agreement or relevant Attachment.

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


8.0           CONFIDENTIAL INFORMATION

8.1           In the event IBM or Apple wishes to disclose specific confidential
information to the other in connection with IBM furnishing Products and/or
Services hereunder, such information shall be disclosed only pursuant to the
terms and conditions of the Apple Computer, Inc. Confidentiality Agreement
(Mutual), Agreement No. X1329, as amended, signed by IBM and Apple with an
effective date of April 1, 1999, the current version of which, and all currently
effective Amendments to the same, are attached hereto as Exhibit 6, or pursuant
to the terms and conditions of another comparable confidential disclosure
agreement. The parties agree to treat the terms and conditions of this Agreement
as confidential information.

9.0           LICENSE

9.1           No license, immunity or other right is granted herein to any
Authorized Purchaser or Designee whether directly or by implication, estoppel or
otherwise, with respect to any patent, trademark, copyright, mask work, trade
secret, utility, model, or know-how, or other intellectual property right of
IBM.  Nothing herein shall abrogate any rights that may arise by operation of
the patent exhaustion doctrine.

10.0         TRADEMARK

10.1         Nothing in this Agreement grants either party any rights to use the
other party’s trademarks or trade names, directly or indirectly, in connection
with any product, service, promotion, or to make any publication or publicity
without prior written approval of the other party or trademark or trade name
owner.

 


11.0         INTELLECTUAL PROPERTY AND INDEMNIFICATION

11.1         Neither party is required by this Agreement to knowingly infringe
any valid patent or other intellectual property of a third party. If either
party has reason to believe that any Item, Product or portion thereof infringes
such an intellectual property right, it will promptly escalate its concern to
the executive of the other party designated for such escalations pursuant to
Section 21.2, and the parties will work together to make necessary changes or
provide substitute Items or Products so as to avoid infringement.  IBM may stop
shipments of all such Products without liability for failure to deliver a
Product under this Agreement for up to [**] while IBM and Apple analyze the
potential infringement and discuss whether shipments should resume.  If a
Product becomes or is likely to become the subject of a claim covered by Section
11.2, below, IBM will, at its own expense: (i) obtain the rights and licenses
necessary to permit Authorized Purchasers and Designees to continue to use and
sell the Products consistent with this Agreement;

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


(ii) modify the Products so they are non-infringing and in compliance with this
Agreement; (iii) replace the Products with non-infringing ones that comply with
the Agreement; or (iv) at Apple’s request, accept the return of infringing
Products and refund any amount paid.  [**]  If an Item provided to IBM hereunder
becomes or is likely to become the subject of a claim covered by Section 11.3,
below, IBM will provide Apple written notice advising Apple of such claim, and,
[**] IBM may stop further shipment of Products incorporating that Item or
portion thereof without liability for failure to deliver a Product under this
Agreement unless Apple has demonstrated to IBM’s reasonable satisfaction that
the Item does not infringe or has modified the Item so it is non-infringing,
replaced the Item with a non-infringing Item, or obtained the rights and
licenses necessary to permit IBM to continue to make, use and sell Products
incorporating the Item consistent with this Agreement. If a court of law of
competent jurisdiction determines that any Item, Product, or portion thereof
infringes an intellectual property right of any third party: (i) either party
may, in its sole discretion, terminate its obligations hereunder with respect to
such Item and/or Product effective immediately upon written notice; and (ii) any
payments [**] will be indemnified or reimbursed by Apple pursuant to Section
11.3, below.

11.2         At Apple’s request, IBM will defend any claim that a Product sold
to an Authorized Purchaser or Designee or a Service provided by IBM or any of
its Related Companies hereunder infringes a patent, copyright, or mask work
right of a third party in any country in which IBM sells or provides similar
products or services and IBM will indemnify and hold Apple and its Authorized
Purchasers harmless from any damages assessed against them as a result of a
final judgment of a court of competent jurisdiction, any settlement agreed upon
by IBM in writing, and any costs or fees reasonably incurred by them (including
but not limited to fees of attorneys and other professionals) that are
attributable to such claim; PROVIDED THAT Apple: (i) promptly notifies IBM, in 
writing, of  the charge of infringement; (ii) allows IBM to control and
cooperates with IBM at IBM’s expense in the defense and any related settlement
action; and (iii) upon the written request of IBM (a) allows IBM to modify or
replace the Product in the Authorized Purchaser’s inventory at IBM’s expense,
provided that modified or replaced product meets the applicable specifications
for the Product being so modified or replaced (and returns any such Products
being so modified or replaced to IBM), or (b) if option (a) is not reasonably
available, returns the Product for a credit equal to the purchase price of such
Product.  Such indemnification does not apply to the extent that the claim of
infringement arises from (i) modifications to any Product or Service by Apple
unless directed in writing by IBM, (ii) the combination, operation or use of a
Product or Service with a product, data or apparatus not sold by IBM to Apple,
unless the Product has no substantial non-infringing use or unless directed in
writing by IBM, (iii) modifications made by IBM to Product sold to Authorized
Purchasers and / or Designees and in compliance with Apple’s written
specification(s), except for modifications made by IBM to standard Products;
(iv) any Item that is incorporated into a particular Product or Service with
Apple’s agreement as evidenced by Apple’s execution of the related RTM (as that
term is defined in the ASIC Development Agreement, Agreement No. 000798), or (v)
infringement by a non-IBM product alone, as opposed to its combination with
Products IBM provides to Apple as a system (collectively referred to as
“Apple-Indemnified Action”).

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


11.3         At IBM’s request, Apple will defend any claim that an Item provided
by Apple to IBM hereunder infringes a patent, copyright, or mask work right of a
third party in any country in which Apple sells or provides similar Items,
products or services based on such Items, or products which include the Products
or output from the Services, and Apple will indemnify and hold IBM harmless from
any damages assessed against IBM as a result of a final judgment of a court of
competent jurisdiction, any settlement agreed upon by Apple in writing, and any
costs or fees reasonably incurred by IBM (including but not limited to fees of
attorneys and other professionals) that are attributable to such claim; PROVIDED
THAT IBM: (i) promptly notifies Apple, in writing, of the charge of
infringement; (ii) allows Apple to control and cooperates with Apple at Apple’s
expense in the defense and any related settlement action; and (iii) upon the
written request of Apple, (a) allows Apple to modify or replace the Items in
IBM’s possession at Apple’s expense provided that the modified or replaced Items
meet the applicable specifications for the Items being so modified or replaced
(and returns any such Items being so modified or replaced to Apple), or (b) if
option (a) is not reasonably available, returns the Item to Apple provided that
Apple pays any costs incurred by IBM in connection with reworking the Products
or Services as a result of the replacement.  Such indemnification does not apply
to the extent that the claim of infringement arises from (i) modifications to
any Item by IBM unless directed in writing by Apple, (ii) the combination,
operation or use of an Item with a product, data or apparatus not provided by
Apple to IBM, unless the Item has no substantial non-infringing use or unless
directed in writing by Apple, (iii) modifications to any Item, Product or
Service made by Apple in compliance with IBM’s written specification(s), (iv)
anything IBM provides that is incorporated into an Item with IBM’s agreement as
evidenced by IBM’s execution of the related RTM (as that term is defined in the
ASIC Development Agreement, Agreement No. 000798); (v) Items licensed to IBM
pursuant to a separate agreement between the parties; or (vi) IBM’s use of an
Item in a way not expressly permitted by this Agreement or in writing by Apple,
which written agreement would be evidenced by Apple’s execution of the related
RTM (as that term is defined in the ASIC Development Agreement, Agreement No.
000798).

11.4         Reference that Product Sales and Manufacturing Services Agreement,
Base Agreement, Agreement No. IMD001 and Section 11.1 thereof, such Section 11.1
is incorporated herein by reference and hereby agreed to extend to and cover, to
the extent implicated in that BIAX litigation (Civil Action No.
01-601-RRM(GMS)(MPT), currently pending in the United States District Court for
the District of Delaware and any related action involving the same patents

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


hereafter filed), Product (as defined in Agreement No. IMD001) provided by IBM
to Apple directly or indirectly through one or more other entities during the
term of that agreement and through the date of commencement of this Agreement. 
This Section 11.4 does not reduce or negate any other right or claim of
indemnity that Apple may have under any of the above agreements or any other
agreements or statute or common law without reference to this Section 11.4.

11.5         The foregoing as limited by Section 12.0 states the entire
obligations and exclusive remedies of IBM and Apple regarding any third party
claim of infringement relating to any Product sold or Service or Item provided
hereunder or, as the case may have been, under that agreement referenced in
Section 11.4.

12.0         LIMITATION OF LIABILITY

12.1         Neither party shall be entitled to special, indirect, incidental,
consequential or punitive damages, including lost profits, opportunities or
savings based on any breach or default of the other party, even if such party is
informed of their possibility, except (i) [**], and (ii) to the extent such
damages are awarded in a final judgment or settlement covered by Section 11.

12.2         In no event shall either party’s aggregate liability to the other
party for damages in connection with all claims relating to this Agreement
exceed the amount of [**], regardless of the form of action (including
fundamental breach, negligence, misrepresentation, or other contract or tort
claim), provided that this limitation will not apply to:  (i) the amount of any
damages for bodily injury (including death) caused by such party’s negligence or
damages to real property and tangible personal property caused by such party’s
negligence; and (ii) payments owed for Products and Services provided hereunder.

This Section 12.2 also applies to any of IBM’s subcontractors and any Authorized
Purchasers.  It is the maximum for which IBM and its subcontractors are
collectively responsible, and for which Apple and its Authorized Purchasers are
collectively responsible.

12.3     Under no circumstances is either party liable to the other for any of
the following:  (i) third party claims against a party for losses or damages
other than those in Section 11 and 12.2 (i), above; or (ii) loss of, or damage
to, records or data.  Further under no circumstances will IBM be liable when the
Products or Services are used in conjunction with military, nuclear, automotive
or aeronautical applications or medical implantation or other direct life
support applications where malfunction may result in injury, harm or death to
persons, or used in any other ultrahazardous applications

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


13.0         WARRANTIES

13.1         Product Warranty.

13.1.1      PowerPC Warranty.  IBM warrants each PowerPC Product delivered
hereunder to be free from defects in material and workmanship and to comply with
Product specifications at the time of manufacture, as agreed in writing by IBM
and Apple, for the notice period of [**] from the date of shipment.

13.1.2      ASIC Product Warranty.  IBM warrants all ASIC Products delivered to
be free from defects in material and workmanship and conform to the Product
specifications as set forth in the RTM for the notice period of [**] from the
date of shipment. Apple acknowledges that the functionality of ASIC Products may
be contingent on Apple’s designs and, therefore, Apple agrees that such warranty
does not apply to the functionality of ASIC Products designed by Apple and
manufactured by IBM under this Agreement except to the extent the lack of
functionality is due to a defect in materials or workmanship.

13.1.3      Other Product Warranty.  IBM warrants all other standard Products
delivered to be free from defects in material and workmanship and to conform to
the Product Specifications for the notice period of [**] from the date of
shipment unless otherwise stated in an Attachment applicable to such standard
Products, and all other custom Products delivered to be free from defects in
material and workmanship for the notice period of [**] from date of shipment
unless otherwise stated in an Attachment applicable to such custom Products. 
Apple acknowledges that the functionality of such other custom Products may be
contingent on Apple’s designs and, therefore, Apple agrees that such warranty
does not apply to the functionality of Products designed by Apple and
manufactured by IBM under this Agreement except to the extent the lack of
functionality is due to a defect in materials or workmanship.  IBM warrants
Services will be performed using reasonable care and ordinary skill.

13.2         The Product warranty does not include defects in or failures of
Products that result from (i) an Apple-supplied design; (ii) matters not covered
in the Product specification or use outside of the intended operating
environment set forth in the applicable Product specifications; (iii) accident,
disaster, neglect, abuse, misuse, improper handling, testing, storage or
installation after delivery to the carrier, including improper handling in
accordance with generally acceptable static sensitive electronic device handling
requirements; (iv) alterations, modifications or repairs

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


 by Apple or third parties not authorized by IBM in writing; (v) removal or
alteration of labels by Apple or a third party; or (vi) failure caused by a
product which IBM did not provide or for which IBM is not responsible.  IBM does
not warrant uninterrupted or error free operation of the Products or that IBM
will correct all defects.

13.3         THE FOREGOING WARRANTIES ARE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
OR USAGE FOR PARTICULAR PURPOSE OR NON-INFRINGEMENT.

13.4         This warranty is not transferable.  No course of dealing, course of
performance, usage of trade, or description of Product or Service shall be
deemed to establish a warranty, express or implied.

13.5         If an Authorized Purchaser or Designee claims that any Products or
Services are nonconforming, the Authorized Purchaser or Designee shall, (i)
promptly notify IBM, in writing, of the basis for such claim of nonconformity;
(ii) follow IBM’s instructions for the prompt return of the Products; and (iii)
return such Products freight collect to IBM’s designated facility.  If IBM
determines that the returned Products are nonconforming and such returned
Products were shipped with Apple’s consent prior to their qualification, IBM’s
sole and exclusive obligation will be to, at IBM’s option, repair or replace the
defective Products, or issue a credit for the purchase price (e.g., Section 14.0
will not apply to such Product units delivered before the Product is
qualified).  If IBM determines the Products are nonconforming and they were
shipped subsequent to their qualification, IBM will issue a credit or rebate for
the purchase price.

13.6         Prior to returning any defective Products to IBM, the Authorized
Purchaser or Designee shall obtain a Return Merchandise Authorization number
(“RMA”) from IBM (which IBM will provide within [**] Business Days of the
request) and provide the specific description of the problem, by part number for
the total quantity of the defective Products.  The Authorized Purchaser or
Designee shall only return the exact quantity authorized in each RMA by
following IBM’s RMA instructions.  Each shipping container shall contain only
one (1) RMA.

 

13.7         IBM’s sole liability and Apple’s exclusive remedy for breach of
warranty shall be limited as stated in this Section 13, except that Product
Failures which exceed the applicable Failure Threshold shall be governed by
Section 14 below.

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------

14.0         FREQUENT FAILURES

14.1      Test Specification.  (i) U3 and any other ASIC Product that the
parties may agree to treat in a similar manner:  Apple shall define and
implement its own design verification tests, which testing activities shall be
no less thorough than those testing activities generally conducted by Apple but
not less thorough than those testing activities generally conducted by other
personal computer manufacturers (but not microprocessor manufacturers) in the
industry (receipt by IBM of Apple’s Prototype Acceptance as set forth in the
ASIC Development Agreement, Agreement No. 000798 shall establish that the
Prototype design revision conformed with the agreed-upon specifications as set
forth in the RTM); and (ii) other Exhibit 4  Products:  Apple and IBM shall
agree on a test specification that shall set forth the minimum level of testing
of the other Exhibit 4 Products sold hereunder both (a) by IBM prior to shipment
from IBM to Apple and (b) by Apple prior to shipment to end-user customers, and
other matters such as a returned-parts process and regular communications
expected between the parties.  Either party shall be free to exceed the
agreed-upon level of testing.

14.2     IBM will promptly notify Apple if IBM believes that a Product contains
a defect that could result in Failed Units exceeding the Failure Threshold. IBM
may stop shipments of all such Products [**] while IBM and Apple analyze the
defect and discuss whether shipments should resume.  If the Product contains
such a defect, IBM will use diligent efforts to promptly:  (i) cure such defect
and resume shipments as quickly as possible; or (ii) make available a
replacement Product that meets the agreed specifications for the Product but
does not contain such a defect.   [**]  The modified or replacement Products
shall be fully warranted as set forth in Sections 13 and this Section 14 once
qualified by Apple.   If Apple provides IBM written instructions acknowledging
IBM’s notice of a defect but instructing IBM to resume shipments in advance of a
cure or replacement, IBM will resume such shipments as quickly as possible;
provided, however that: (a) Apple’s instructions will not relieve IBM of its
obligation to cure the defect or make a replacement part available as set forth
above; and (b)
uncured Products shipped pursuant to such written instructions will be shipped
without warranty, express or implied, or Frequent Failure protection with regard
to such defect or any related defect rendered undetectable due to the presence
of such defect.

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


14.3     If the number of Failed Units manufactured [**] and sold hereunder
exceeds the Failure Threshold within [**] of manufacture of each such Failed
Unit, Apple will promptly notify IBM specifying with particularity the nature of
the Failures.  Upon receipt of such notice, IBM will, with Apple assistance,
promptly analyze and attempt to determine the cause of such Failures and IBM may
stop all such Product shipments to Apple [**] while IBM and Apple analyze the
Failures and discuss whether shipments should resume.  Either party may escalate
these discussions to the executive of the other party designated for such
purpose pursuant to Section 21.2.

                            14.3.1      If such Failures result from:  (i)
defects in materials or workmanship in the Failed Units; or (ii) design defects
in the PowerPC Failed Units, IBM and Apple shall promptly meet to devise a
mutually acceptable and timely plan to:

(a)           at  Apple’s option, either replace the Failed Units (if a
replacement is available), or credit the full purchase price of returned Failed
Units; and

[**]

14.3.2   If after each party has used all reasonable efforts to analyze and
determine the cause of such Failures, the cause(s) remain(s) unknown, such
Failure shall not be subject to the remedies provided in this Section and IBM
and Apple will promptly discuss appropriate ways in which they can work together
to assist Apple customers who have experienced such Failures.  If IBM disputes
that a Failure has occurred, IBM may escalate its concern to the Apple executive
designated for such purpose pursuant to Section 21.2.

14.3.3   Repair/Replacement by Apple.  If it is deemed by Apple and IBM to be
the most timely and cost effective approach, Apple or its authorized repair
facilities may repair or replace Failed units.  In such event, Apple will
promptly submit to IBM, in writing, the serial numbers and date codes of the
Failed Units, the date Apple received the Failed Units, the nature of the
Failures, and the date of repair of the Failed Units by Apple or its authorized
repair facility.  Apple will send to IBM the defective replaced parts of the
Failed Units.  IBM shall provide Apple with the necessary replacement parts at
no cost for Failed Units replaced by Apple [**]

14.3.4   No Liability.  The provisions of this Section 14.3 shall not apply to
the extent that defects in the Exhibit 4 Product, or any other ASIC Product that
the parties may agree to treat in a similar manner, are due to Apple’s or a
third party’s (but excluding IBM’s subcontractors or agents) abuse, improper
use, accident, tampering, alteration or faulty repair.

14.3.5   No Waiver.  Except as otherwise provided herein, Apple’s approval of
the materials used will not relieve IBM of its obligations set forth in this
Section 14.3, nor

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


will Apple’s approval or acceptance of any Exhibit 4 Products, or any other ASIC
Product that the parties may agree to treat in a similar manner, which are
subsequently determined to meet the definition of Failed Units relieve IBM of
such obligations, unless agreed to by Apple in writing specifically referencing
this Section 14.3.

14.3.6   The obligations contained in this Section 14.3 are IBM’s sole
obligation and Apple’s exclusive remedy with respect to such Failed Units that
exceed the Failure Threshold and shall survive termination or expiration of this
Agreement.  This Section does not in any way alter IBM’s intellectual property
indemnification obligation.  In the event that the parties agree to Frequent
Failure protection for other Products, such agreement would be set forth in the
applicable Product Attachment.

 

15.0         TAXES

15.1         IBM shall bill Apple for all taxes related to any Product or
Services arising from the sale of such Product or Services to Apple pursuant to
this Agreement except for taxes based on IBM’s net income.

 

16.0         NOTICES

16.1         All communications and notices between the parties concerning this
Agreement shall be given in writing to the appropriate individual listed below
or in the applicable Attachment and shall be deemed sufficiently made on the
date if given by personal service or sent via certified mail or receipted
facsimile (sender has a receipt showing time and date of sending and receipt by
the other party) or electronic data interchange.  Communication by facsimile or
electronic data interchange is acceptable as a “writing”.  The autographs of
representatives of the parties, as received by facsimile or electronic data
interchange, shall constitute “original” signatures.

 

Notices to Apple:

 

Notices to IBM:

 

 

 

Sr. VP of Worldwide Operations

 

TGWW Contracts and Business Practices

Apple Computer, Inc.

 

IBM Microelectronics Division

1 Infinite Loop

 

1000 River Street

MS:  301-4TC

 

965-3B

Cupertino, Ca  95014

 

Essex Junction, VT  05453

Fax:  (408) 974-6400

 

Fax:  (802) 769-3988

 

 

 

with simultaneous copy to:

 

with simultaneous copy to:

 

 

 

General Counsel,

 

Division Counsel

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


 

Apple Computer, Inc.

 

IBM Microelectronics Division

1 Infinite Loop

 

1580 Route 52

MS:  301-4GC

 

MS:  92B

Cupertino, CA  95014

 

Hopewell Junction, NY  12533-6531

Fax:  (408) 974-8530

 

Fax:  (914) 892-5358

 

17.0         INDEPENDENCE OF ACTION

17.1         Each party agrees that this Agreement will not restrict the right
of either party to enter into agreements with other parties for same or similar
work, or to make, have made, use, sell, buy, develop, market or otherwise
transfer or deal in any products or services, now or in the future, so long as
confidential information is not disclosed contrary to the terms and conditions
applicable thereto, and unless the parties have expressly agreed otherwise in an
Attachment.  Nothing in this Agreement or any prior discussions or agreements
between the parties will give rise to any obligation to purchase forecasted
volumes, or any volumes, of any Product.

 

18.0         UTILIZATION OF PRODUCTS

18.1         Apple represents that all Products purchased under this Agreement
will be:  (i) incorporated into and made a part of Apple products; or (ii)
combined with Apple products for sale or lease as an Apple system; or (iii) sold
or leased in incidental additional quantities for sale or lease directly to an
unaffiliated third party in conjunction with an installed Apple system, or
(iv) scrapped.

 

19.0         CHANGES TO SCOPE OF WORK

19.1         With respect to Services contracted for hereunder, Apple may, at
any time and from time to time, by written notice to IBM, request changes to the
Products, specifications or work scope.  IBM shall submit a written report to
Apple setting forth the probable effect, if any, of the requested change in
regard to the work and the effect of any change on prices or delivery.  IBM
shall not proceed with any such change until mutually agreed in writing by IBM
and Apple. The parties shall promptly amend the relevant Attachment to
incorporate any agreed changes.

19.2      IBM may implement engineering changes required to satisfy governmental
standards, protect Product or system integrity, or for environmental, health or
safety reasons (“Mandatory Engineering Changes”).  Engineering changes affecting
form, fit, function, quality or reliability will be handled in accordance with
Standard 46-B of the JEDEC Solid State Technology Association (formerly known as
the Joint Electron Device Engineering Council) as such Standard may change from
time to time.  IBM shall give Apple notice of any Mandatory

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


Engineering Changes as soon as reasonably practicable.  IBM shall give Apple
prior notice of any other engineering changes affecting the form, fit or
function of a Product as set forth in the above-described JEDEC standard.  Apple
will have no obligation to accept any modified Product unless and until IBM has
demonstrated to Apple’s satisfaction that the modified Product functions in
accordance with agreed specifications and Apple has qualified the modified
Product for use in Apple’s products.

 

20.0         EXPORT AND OTHER LAWS, REGULATIONS AND ORDINANCES

20.1         Each party will comply, at its own expense, with all applicable
United States (federal, state and local), European Union, and other country or
country group laws, regulations and ordinances, and shall procure all licenses
and permits, and shall comply with all relevant export license terms, conditions
and provisos regardless of to whom (which party under this Agreement) the
license was issued, and pay all fees and other charges required thereby.  Such
laws, regulations and ordinances include the regulations of the U.S. Government
relating to export and re-export. Apple agrees that regardless of any disclosure
made by Apple to IBM of an ultimate destination of any Products or related
technical data, or any system incorporating them, Apple will not export, either
directly or indirectly, any Product or related technical data, or system
incorporating them without first obtaining required licenses or permits from all
relevant government agencies or departments. IBM will provide Apple with
information regarding any standard Products as reasonably required to assist
Apple in obtaining such documents and approvals.  In addition, Apple warrants
that custom Products are not for space or missile use, do not contain encryption
of a type that would violate applicable laws if exported without approval, and
do not relate to radiation-hardened design, circuitry, manufacturing or
testing. 

 

20.2         Each party will keep suitable records to show compliance with this
Section 20. At the other’s request and pursuant to a request by a responsible
government agency, each party will demonstrate to the other that it has fully
complied with the terms and conditions of this Section.

20.3         Whenever IBM secures an export license for a Product, the parties
agree that IBM will be the exporter of record for all exports of such Product,
and the Authorized Purchaser or Designee will utilize an IBM-approved (such
approval not to be unreasonably withheld) freight forwarder for shipment of the
Product to the agreed-upon destination point.  Further, the parties will
cooperate with one another and comply with  any terms, conditions and provisos
IBM may reasonably impose relating to the export of Product under any such
export license.  IBM agrees that it will consult with Apple regarding any
government proposed license terms, conditions and provisos that would result in
obligations for Apple.

20.4         Whenever IBM arranges for export or import of custom Products, with
respect to all relevant governmental and administrative authorities, including
the United States and European

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


Union, Apple: (i) recognizes that IBM may not know or have reason to know the
intended function of such Products and technical data and must rely on Apple to
provide correct information for export and import of Products and technical
data, (ii) agrees to cooperate in providing all information necessary to
determine all relevant export authorizations and to export and import the
Products and technical data, including as applicable the Export Classification
Control Number (ECCN) and subheadings, and (iii) agrees to assist with obtaining
any required licenses and authorizations for export and import of Products and
technical data and with making any required filings. Apple shall be fully
responsible for the correctness of information provided by Apple and any
Apple-authorized use of it to comply with applicable regulations.

20.5         For the avoidance of doubt, this clause shall be considered one of
the clauses intended by the parties to survive the expiration or termination of
this Agreement under Section 21.6.

20.6         If IBM has a reasonable basis to believe that any export license
issued for any of the Products is not being complied with in accordance with the
terms and conditions of this Section 20, IBM shall give prompt notice to Apple
pursuant to Section 21.2 of the Agreement, and shall ask that Apple provide IBM
with adequate assurance of compliance with such license terms, conditions, or
provisos.

20.7         For purposes of this Section 20, the term “party” shall include
IBM, the Plant, Authorized Purchasers and Designees.

 

21.0         GENERAL

21.1         Neither party shall be responsible for failure to fulfill its
obligations under this Agreement due to fire, flood, war, earthquake or other
such cause beyond its reasonable control and without its fault or negligence
provided it promptly notifies the other party and uses reasonable efforts to
promptly cure such failure or delay and to resume its performance.

21.2         The parties will make every reasonable effort to resolve any
disputes under this Agreement through negotiation.

21.3         This Section shall apply in the event that the parties are unable
to resolve any disputes under this Agreement through negotiation.   Each party
agrees to provide the other party written notice of any such dispute.  If the
dispute cannot be resolved within thirty (30) days of such written notice, the
matter will be escalated to Apple’s Chief Executive Officer and IBM’s Senior
Vice President, Technology Group.  If they cannot resolve the dispute within
sixty (60) days of the date of escalation, the parties then may seek to resolve
the dispute through other means.  BOTH PARTIES AGREE TO WAIVE THEIR RIGHT TO A
JURY TRIAL IN ANY DISPUTE ARISING OUT OF THIS AGREEMENT.   If Apple commences
any action against IBM relating to or arising out of the Agreement, the
substantive laws of the State of New York shall be applied exclusively to govern
this Agreement without regard to conflict of law

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


principles and the action shall be brought in a court of competent jurisdiction
in the State of New York, in which event both parties hereby consent to the
exclusive personal jurisdiction of, and waive any venue objections against any
such court.  If IBM commences any action against Apple relating to or arising
out of this Agreement, the substantive laws of the State of California shall be
applied exclusively to govern this Agreement without regard to conflict of law
principles and the action shall be brought in a court of competent jurisdiction
in the State of California, in which event both parties hereby consent to the
exclusive personal jurisdiction of, and waive any venue objections against any
such court.  If, notwithstanding the foregoing, a New York or California court’s
judgment (with respect to either the underlying action or any counterclaim) is
not enforceable against a party, the other party may bring such an action in any
court of competent jurisdiction.  Neither party will bring a legal action
against the other more than one (1) year after the cause of action has been, or
reasonably should have been, discovered, except for actions for non-payment of
amounts due pursuant to this Agreement (including actions for non-payment of
amounts due under Sections 11 and 14) or to enforce intellectual property
rights.

21.4         Apple may assign its rights or delegate its obligations without the
prior written consent of IBM only in connection with a merger or a sale of all
or substantially all of its assets to a third party reasonably determined by
Apple to be creditworthy.  IBM may assign its rights or delegate its obligations
without the prior written consent of Apple only in connection with a merger or a
sale of all or substantially all of the assets of the IBM Microelectronics
Division or any successor business unit thereof relating to the subject matter
of the Agreement to a third party reasonably determined by IBM to be capable of
fulfilling IBM’s obligations hereunder, provided that IBM may freely assign its
rights to receive payment from Apple hereunder to any third party.  IBM has the
right to subcontract its responsibilities under this Agreement, provided that
IBM remains responsible to Apple as provided in this Agreement with respect to
such subcontracted responsibilities.

21.5         No delay or failure by either party to act in the event of a breach
or default hereunder shall be construed as a waiver of that or any subsequent
breach or default of any provision of this Agreement.

21.6         If any part, term or provision of this Agreement is declared
unlawful or unenforceable by judicial determination, the remainder of this
Agreement shall remain in full force and effect and the parties will agree upon
a valid replacement provision with like economic effect and intent.

21.7         Any terms of this Agreement which by their nature extend beyond
expiration or termination of this Agreement shall remain in effect until
fulfilled and shall bind the parties and their legal representatives,
successors, heirs and assigns.

21.8         The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


21.9         The UN Convention on Contracts for the International Sale of Goods
shall not apply to this Agreement.

21.10       Each IBM Product is manufactured from new, or new and used parts. 
In some cases, the Product may not be new and may have been previously
installed. Regardless of the Product’s production status, IBM’s warranty terms
and conditions apply.  Where a type of service involves the exchange of a
Product or part, the replacement may not be new, but will be in good working
order.

21.11       Publicity and Corporate Communications.  Neither party will issue or
authorize any press release or publicity regarding the Agreement or its subject
matter without the other’s prior written approval, with the following limited
exceptions:  (i) Apple will publicly announce no later than January 2003 that it
is committed to PowerPC as its strategic platform and that IBM will continue to
be a strategic supplier, (ii) Apple may make warranties or representations
regarding the Products on its own behalf provided they are consistent with those
made by IBM or supported by Apple’s own test results or analysis, and (iii)
Apple may market systems containing the Products, and make representations and
warranties on its own behalf about the performance of the Products in those
systems. This provision is not intended to limit either party’s right to
disclose this Agreement or the relationship of the parties to regulatory
agencies or as otherwise required by law.

21.12       This Agreement is not intended to and does not benefit any party
except IBM (including the Plant) and Apple (including its Authorized
Purchasers).

21.13       Neither party will have the power, and will not hold itself out as
having the power, to act for or in the name of or to bind the other party.

21.14       Senior-Level Communications.  Apple’s CEO and IBM’s Sr. VP,
Technology Group or their designees or successors will meet at least once each
quarter to have an open and frank discussion on the state of the relationship,
including any changes in direction.  The parties acknowledge that the schedules
of these individuals can be difficult to coordinate, and for that reason the
parties agree that a failure to meet during a particular quarter will not
constitute a breach of this Agreement.

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


Exhibit 1:  Related Company Agreement Template


 

International Business Machines Corporation

 

1000 River Street, 965-3B

 

 

Essex Jct., VT 05452

 

Agreement No.____________

 

Related Company:

 

This Related Company Agreement (“RCA”) is made and entered into between
International Business Machines Corporation (“IBM”), {Related Company Full Name}
(“{Related Company}”) and Apple Computer, Inc. (“Apple”).  This RCA shall be
effective as of ______________________ (the “Effective Date”).

 

WHEREAS IBM and Apple are parties to Custom Sales Agreement No. 000451 and
Attachment No. 1, having an effective date of  ________________ (the
“Agreement”);

 

WHEREAS {Related Company} represents and warrants that it is a “Related Company”
as such term is defined under the Agreement; and

 

WHEREAS IBM, {Related Company} and Apple desire that {Related Company} enter
into the Agreement with IBM.

 

NOW, THEREFORE, the parties agree as follows:

 

1.  Unless otherwise defined in this RCA, all capitalized terms shall have the
meaning assigned to them in the Agreement.

 

2.  In exchange for good and valuable consideration, the sufficiency of which is
hereby acknowledged, {Related Company} is hereby deemed a party to the Agreement
as of and from the Effective Date with the same force and effect as if {Related
Company} were an original signatory.  As an additional party to the Agreement,
{Related Company} shall have the rights of and be subject to the duties and
obligations of Customer under the Agreement, including any applicable SOW
Attachments thereto.

 

3.  {Related Company}’s Invoicing address shall be:

 

 

4.  Upon signature by the parties, it is agreed that this RCA and the Agreement
constitutes the complete and exclusive agreement between them superseding all
contemporaneous or prior agreements and other communications between them,
written or oral, relating to the subject matter of this RCA, notwithstanding
anything contained in any document issued by either party.  This RCA may not be
amended or modified except by a written amendment signed by duly authorized
signatories of the parties.

 

5.  The parties expressly acknowledge that they have received and are in
possession of a copy of any referenced document that is not physically attached
to the Agreement and any such item will be treated as if attached.

 

6.  This RCA shall automatically terminate, without further notice or action by
any party hereto upon the earlier of: (a) the termination or expiration of the
Agreement or (b) at such time that {Related Company} ceases to be a Related
Company of Apple.  In the event that this RCA is terminated pursuant to (b)
immediately above, IBM and {Related

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


Company} shall have the rights and obligations as if the Agreement were
terminated pursuant to Section 7.2 of the Agreement.

 

7.  Notwithstanding the above, {Related Company} will have sole responsibility
for all of its obligations under the Agreement, including obligations to pay for
Products it purchases from IBM.

 

 

IN WITNESS WHEREOF, the parties have caused this RCA to be duly signed by its
authorized representatives as of the Effective Date.

 

Apple Computer, Inc. 

 

International Business Machines Corporation 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 


 


{RELATED COMPANY NAME}


 


BY:


 


 


 


 


 


 


 


NAME:


 


 


 


 


 


 


 


TITLE:


 


 


 


 


 


 


 


DATE:


 


 


 


 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.


 

--------------------------------------------------------------------------------



EX. 2:  TERM SHEET FOR DESIGNEES


TERM SHEET FOR DESIGNEES


THIS TERM SHEET FOR DESIGNEES SETS FORTH THE TERMS AND CONDITIONS UNDER WHICH A
DESIGNEE MAY PURCHASE CERTAIN MICROELECTRONIC PRODUCTS ON BEHALF OF APPLE
COMPUTER, INC. UNDER THE CUSTOM SALES AGREEMENT BETWEEN APPLE COMPUTER, INC.
(“APPLE”) AND INTERNATIONAL BUSINESS MACHINES CORPORATION (“IBM”), AGREEMENT NO.
000451 (THE “AGREEMENT”).


1.0           DEFINITIONS

Capitalized terms in this Term Sheet have the following meanings. References in
this Term Sheet to a gender include references to all genders, and references to
the singular include references to the plural, and vice versa.  Unless the
context otherwise requires, the term “party” means a party to the Agreement, and
not the Designee.  The words “include”, “includes” and “including”, when used in
this Term Sheet shall be deemed to be followed by the phrase “without
limitation.”  Unless the context otherwise requires, references in this Term
Sheet to sections, exhibits, schedules, appendices and attachments shall be
deemed references to sections of, and exhibits, schedules, appendices and
attachments to this Term Sheet.  Unless the context otherwise requires, the word
“or” shall be disjunctive and the words “hereof”, “hereby” and “herein” and
words of similar meaning when used in this Term Sheet shall refer to the Term
Sheet in its entirety and not to any particular article, section or provision of
such Term Sheet.  Unless the context otherwise requires, references to “IBM, and
its Plant” shall be read to include “as the case may be.”

1.1           “ASIC Products” means a custom Product that is an application
specific integrated circuit.

1.2           “Attachment” means an exhibit, statement of work or other
attachment to this Term Sheet or to the Agreement, as the case may be.

1.3           “Business Days” means a regularly scheduled day of work in the
United States for both Apple and IBM.

1.4           “Designee” means an original equipment manufacturer, contract
manufacturer or other third party engaged by Apple or an Apple-Related Company
to manufacture Apple-branded products or subassemblies for Apple-branded
products and authorized by Apple, pursuant to Section 2.4, below, to purchase
Products and perform other tasks on Apple’s behalf.

1.5           “Exhibit 4 Products” means those Products identified as such in
the Agreement or an Attachment thereto.  Apple or IBM will advise Designee
whether a Product Designee is

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


authorized to purchase is an Exhibit 4 Product either in an Attachment to this
Term Sheet or in a written notice.

1.6           “Plant” means the IBM-Related Company described in Section 2.5.

1.7           “PowerPC Product” means a stand-alone microprocessor Product based
on the PowerPC Architecture.

1.8           “Product” means production units to be sold or purchased under the
Agreement, including the Exhibit 4 Products.  Products may be “standard”
(available for purchase by one or more customers other than Apple) or “custom”
(resulting from IBM performing Services for Apple under this Agreement and not
available for IBM’s own use (other than ordinary manufacturing activities) or
for purchase by any other customer).  Standard Products may include, but not
necessarily be limited to, PowerPC Products and SRAM Products.  Custom Products
may include, but not necessarily be limited to, PowerPC Products and ASIC
Products.  Product shall be designated as “standard” or “custom” in the
Attachment to the Agreement applicable to such Product.  Apple or IBM will
advise Designee if a Product Designee is authorized to purchase is a “custom”
Product either in an Attachment to this Term Sheet or in a written notice. 
Products shall not include Prototypes.

1.9           “Purchase Order” means a written order containing the terms set
forth in Section 3.2, below, issued by a Designee pursuant to the Agreement.

1.10         “Purchase Order Lead Time” means the required minimum amount of
time between IBM’s receipt of the Purchase Order and the Scheduled Shipment
Date.  Purchase Order Lead Times will be established for each Product sold
hereunder and shall be set forth in an Attachment to the Agreement applicable to
such Product.  Apple or IBM will advise Designee of the Purchase Order Lead Time
applicable to the Product Designee is authorized to purchase either in an
Attachment to this Term Sheet or in a written notice.

1.11         “Sales Acknowledgment” means a written sales acknowledgment or
other acceptance document issued by IBM or its Plant in response to a Purchase
Order.

1.12         “Scheduled Shipment Date” means the scheduled date of shipment as
specified on the Sales Acknowledgment and, if later rescheduled by the Designee
pursuant to Section 5.3, below, the rescheduled date.

1.13         “Service” means any design or engineering work that IBM performs
pursuant to the Agreement.

1.14         “Term Sheet” means this document, including any Attachments
attached to or referencing this Term Sheet.

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


2.0           AGREEMENT STRUCTURE

2.1           This Term Sheet is for the purpose of communicating certain
relevant terms and conditions of the Agreement to the Designee.  It may not
contain all terms applicable to Products purchased by a Designee, and if there
is any conflict or ambiguity between this Term Sheet and the Agreement, the
Agreement will govern.

2.2            Apple may add Attachments to this Term Sheet to communicate
Product-specific terms and conditions, such as Product descriptions, IBM part
numbers, Apple part numbers, minimum order quantities, shipment pack quantities,
Purchase Order Lead Times and prices, to the Designee.  Such an Attachment may
include additional or differing terms and conditions from the Term Sheet,
however such terms and conditions will apply only to that Attachment.  Such
Attachments may also include any specifications agreed to by Apple and IBM
applicable to the specific work tasks (Services) or Product under that
Attachment.  In the event of a conflict or ambiguity between an Attachment to
this Term Sheet and any other document, the Attachment’s terms and conditions
govern only as to the Attachment.

2.3           Except for Product part numbers, Product descriptions (e.g. 1 GHz
microprocessor), prices, quantities, bill-to locations, ship-to locations,
shipping instructions (limited to preferred carrier, carrier account number, and
expedited shipping method, if any), and Scheduled Shipment Dates, any other
terms and conditions on Purchase Orders and Sales Acknowledgements are void and
replaced by the Agreement.

2.4           Apple may, in a writing provided to IBM, name one or more agents
who are authorized by Apple to issue Purchase Orders for Products with Apple
part numbers, receive, reschedule or cancel deliveries of such Products ordered
pursuant to such Purchase Orders, process warranty claims related to such
Products and pay for such Products and any associated freight costs
(“Designees”).  Designees are not authorized to act for Apple in any other
capacity or to bind Apple in any other respect whatsoever.  Prior to giving
notice to IBM appointing a Designee, Apple and the Designee will have executed
an appropriate agreement establishing the limited agency described in this
Section, establishing that the Designee is not a third party beneficiary of the
Agreement, protecting the confidentiality of any terms or conditions of this
Term Sheet, as well as any Confidential Information that may be disclosed to the
Designee (as that term is defined in the Confidentiality Agreement (Mutual),
Agreement No. X1329, as amended, signed by IBM and Apple with an effective date
of April 1, 1999), and securing such Designee’s agreement to be bound to the
terms and conditions set forth herein.  No Designee may receive Confidential
Information prior to executing an agreement with the party disclosing the
Confidential Information to the Designee, such agreement including restrictions
on nondisclosure and nonuse at least as stringent as those restrictions in
Agreement No. X1329.  Each Designee shall be subject to all of the obligations
and responsibilities of “Apple” under the Agreement with respect to the terms
and conditions in this Term Sheet.  Apple may withdraw a Designee by providing
IBM ten (10) days prior written notice; and thereafter the Designee will no
longer be

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


authorized to purchase Product on Apple’s behalf or perform any other of the
tasks described in this Section.

2.5           Notwithstanding any other provision hereof, for US sales (sales
for which IBM ships to the Designee and title transfers within the United
States), the contract of sale for Products purchased under this Agreement will
be between IBM and in the case of Designees, Apple.  For non-U.S. sales (sales
for which IBM ships to the Designee with shipment and title transfer outside of
the United States), the contract of sale for Products purchased under this
Agreement will be between the IBM Related Company that will supply the Products
(“the Plant”) and in the case of Designees, Apple.  It is agreed that all such
Purchase Orders will incorporate the terms and conditions of the Agreement
whether expressly referenced or not and will only be accepted subject to the
terms and conditions of the Agreement.  Purchase Orders will be accepted by the
Plant when it issues the Sales Acknowledgment accepting the Purchase Order,
thereby creating the contract of sale for the Products.

2.6           Any purchase order submitted by a Designee during the term of this
Agreement (whether or not it references this Agreement) for products or services
from IBM’s Microelectronics Division shall be subject to and governed by the
terms and conditions of this Agreement, unless:  (i) there is another signed,
written agreement in place between IBM and the Designee with respect to the
subject matter of such purchase order; or (ii) the product or service was
ordered by a Designee for use in or in connection with its own or another
customer’s product and not in an Apple-branded product.  The foregoing shall be
in effect regardless of whether Apple and IBM have executed any Attachment to
the Agreement specific to the Products, or Services ordered.  If no such
Attachment has been executed, then the terms and conditions of the Attachment
most recently executed by Apple and IBM shall control, except with respect to
those matters which are uniquely applicable to the specific Product or Service
in question (such as specific NRE charges, Product pricing, specific Items and
IBM deliverables, Product names and descriptions, Purchase Order Lead Times, and
Forecasts).

 


3.0           PRODUCT DEMAND FORECASTS AND ORDERS

3.1           Each month during the term of the Agreement, on or before the last
Business Day of the month, Apple will provide IBM a rolling Forecast of Apple’s
requirements for Products, the first month of the Forecast being the month
following that month in which the Forecast is placed.

3.2           IBM will accept Purchase Orders for Products or Services placed by
a Designee in accordance with the terms and conditions of the Agreement. 
Purchase Orders will specify (i) the Purchase Order number, (ii) the  Designee’s
tax status (exempt or non-exempt), (iii) the ship-to location, (iv) the bill-to
location, (v) the order-from location, (vi) shipping instructions (including
preferred carrier and carrier account number), (vii) requested shipment dates,
(viii) the name of the Designee’s contact, (ix) Product part numbers and the
quantity ordered (in increments of the Minimum Order Quantity (“MOQ”),  (x) the
applicable unit price, and (xi) the agreement

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


number of the Agreement.  Additionally, Purchase Orders placed by a Designee
shall clearly state that such Designee is purchasing “as the agent of Apple
Computer, Inc.”  Purchase Order Lead Times and any applicable MOQ’s will be as
set forth in the relevant Attachment to the Agreement.  Apple or IBM will advise
Designee of applicable Purchase Order Lead Times and MOQ’s in an Attachment to
this Term Sheet or by written notice.  Purchase Orders may be rejected by IBM if
not received in advance with at least the Purchase Order Lead Time.

3.3           IBM and its Plants will respond promptly regarding all Purchase
Orders placed under this Agreement, providing a Sales Acknowledgment accepting
or rejecting the Purchase Order within two (2) Business Days after receipt of
any Purchase Order placed with the requisite Purchase Order Lead Time and within
eight (8) Business Days after receipt of any Purchase Order placed with less
than the requisite Purchase Order Lead Time.

3.4           IBM will specify the Scheduled Shipment Date for the Products
ordered in the applicable Sales Acknowledgment.  For Products ordered with less
than the requisite Purchase Order Lead Time, if the Scheduled Shipment Date
differs from the requested shipment date, the Designee may, at its option: 
(i) cancel all or any portion of the Purchase Order without liability to IBM
provided it does so in accordance with Section 5.1, below; or (ii) require that
IBM deliver the Products ordered using priority freight delivery with
incremental freight charges at the Designee’s expense.

3.5           In the event that IBM determines to discontinue the manufacture of
a Product under the Agreement, IBM will provide Apple with written notice of
such discontinuance, which notice Apple may provide to Designees authorized to
purchase that Product.


 


4.0           DELIVERY

4.1           The Designee is responsible for all freight and duty charges from
IBM’s shipping location.  Title and risk of loss will pass to the Designee upon
tender to the carrier for shipment to such Designee.

4.2           In the event that IBM and Apple enter into an agreement to provide
just-in-time delivery of Product utilizing hub locations, Designee will be
provided with written notice of the applicable terms and conditions of such
agreement.

4.3           If IBM or its Plant foresees any supply constraint with respect to
an accepted Purchase Order, IBM will provide prompt notice to Apple and to the
Designee who placed the Purchase Order.  If IBM’s supply of the Product and / or
Services becomes constrained for any reason, IBM may reduce the quantities of
Products and / or Services to be supplied to Designees.

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


4.4           If IBM or its Plant foresees any delivery delay with respect to an
accepted Purchase Order, IBM will provide prompt notice to Apple and the
Designee who placed the Purchase Order.  [**]

 

5.0           CANCELLATION AND RESCHEDULING

5.1           Cancellation.  Designees may cancel accepted Purchase Orders for
Products for their convenience at any time, provided they pay IBM or its Plant
applicable cancellation charges as set forth in this Section 5.1.

5.1.1        Exhibit 4 Products.  Designees may cancel Purchase Orders for
Exhibit 4 Products (and any other ASIC Product that the parties may agree to
treat in a similar manner) without charge, provided they give IBM written notice
[**] prior to the original Scheduled Shipment Date.  If the Designee provides
IBM written notice canceling a Purchase Order for such Products [**] prior to
the original Scheduled Shipment Date, the Designee will pay IBM [**] of the
purchase price of the Products ordered.  Promptly after receiving notice
canceling a Purchase Order for Exhibit 4 Products, IBM will provide Apple and
the Designee who placed the Purchase Order written notice of any applicable
cancellation charges.  The Designee will promptly after receiving IBM’s notice,
issue a Purchase Order to IBM for such charges, and IBM will invoice the same
upon receipt.

                                                5.1.2        Other Products.  If
the Designee provides IBM written notice canceling a Purchase Order for any
other Product, the Designee shall pay the cancellation charges set forth in the
applicable Attachment to the Agreement.  IBM will provide Apple and the Designee
prompt written notice of any applicable cancellation charges.  The Designee
canceling the Purchaser Order will, upon receipt of IBM’s written notice,
promptly issue a Purchase Order to IBM for such charges and IBM will invoice the
same upon receipt.

5.2           If a Designee cancels a Purchase Order for Services for its
convenience, IBM will cease further work in connection with the Purchase Order
and the Designee will pay IBM for reasonable costs actually incurred by IBM
pursuant to such Purchase Order before the Designee’s notice of cancellation. 
IBM must make its claim for cancellation charges and provide supporting
documentation within forty-five (45) days of the date of cancellation.  Any
claim not made within such forty-five (45) day period will be deemed waived.  In
the event IBM is more than twenty-one (21) days late in completing a Purchase
Order for Services, the Designee may cancel such Purchase Order and the
Designee’s sole obligation will be to pay IBM for any deliverables ordered
pursuant to that Purchase Order that were actually completed or delivered by IBM
before the Designee’s notice of cancellation, provided that any periods of such
delay that were caused by the Designee shall be excluded for purposes of
calculating the length of the delay hereunder.

5.3           Rescheduling.  The Designee may reschedule accepted Purchase
Orders for Products in accordance with this Section 5.3.

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


5.3.1        Exhibit 4 Products.  The Designee may reschedule a Scheduled
Shipment Date for an Exhibit 4 Product or any other ASIC Product that the
parties may agree to treat in a similar manner to a later date provided:  (i) it
sends IBM or its Plant written notice of the request to reschedule; (ii) the
Product being rescheduled has not yet been shipped; and (iii) the requested
rescheduled shipment date is within ninety (90) days after the original
Scheduled Shipment Date.  If the foregoing requirements are met, no cancellation
or other charge will be imposed by IBM or its Plant for rescheduling.

5.3.2        Other Products.  The Designee may reschedule an order for any other
Product to a later date only upon prior written notice to IBM and as set forth
in the applicable Attachment to the Agreement.  In the event of a reschedule
which exceeds the rescheduling rights set forth in the applicable Attachment,
IBM may invoice the Designee the quoted price for any Products that were
delivered or ready for shipment pursuant to that Purchase Order on the date the
Designee’s notice was received by IBM or its Plant, and the cancellation charges
set forth in the applicable Attachment for any Products on that Purchase Order
that were not already delivered or ready for shipment when IBM or its Plant
received such notice.

5.4           Product Remix without Charge.  Designees may request that IBM or
its Plant ship a different mix of Products than those originally ordered.  IBM
or its Plant will agree to do so without charge provided:  (i) the Designee
gives written notice to IBM or its Plant, as the case may be, at least [**]
before the Scheduled Shipment Date;  (ii) all substituted Products are within
the same Product-family as those originally ordered.  Products that utilize the
same design revision, materials and manufacturing process from wafer start to
module final test are within the same Product-family; (iii) the total number of
units ordered remains the same; (iv) the change will not have any significant
negative manufacturing or financial impact to IBM or its Plant in IBM or its
Plant’s sole and reasonable judgment; and (v) subject to availability of
Products that permit the requested remixing.  Changes that do not meet the
requirements of this Section may be accepted for similar treatment in IBM’s or
its Plant’s sole discretion.  If IBM or its Plant agrees to change an order as
described in this Section, as a condition of obtaining such agreement, the
Designee will promptly cancel the original Purchase Order without incurring any
cancellation or other charge and place a new one for the modified Product mix.

 

6.0           PRICES AND PAYMENT

6.1           Prices for Products shall be as determined between IBM and Apple. 
Apple or IBM will notify Designee of the price of each Product Designee is
authorized to purchase.

6.2           Invoices and Payments.  IBM or its Plant shall invoice the
Designee after the Products have been shipped, or the Services provided. 
Payment will be due within thirty (30) days after the date of invoice.  Late
payment of invoices may be assessed a charge equal to the lesser of one

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


and one-half percent (1.5%) per month or the statutorily maximum rate of
interest in accordance with the laws of the State of New York.  In addition, if
a Designee’s account balance exceeds Apple’s credit limit with IBM, or becomes
delinquent, IBM may stop shipments to the Designee or ship on a prepaid basis
until the account is compliant.

 

7.0           CONFIDENTIAL INFORMATION

7.1           The terms and conditions and the existence of this Term Sheet are
“Confidential Information” subject to the terms and conditions of the
confidentiality agreement signed by the Designee and Apple. Designees shall not
disclose the terms and conditions of this Term Sheet to any third party without
the prior written consent of both IBM and Apple.

 

8.0           LICENSE

8.1           No license, immunity or other right is granted herein to any
Designee whether directly or by implication, estoppel or otherwise, with respect
to any patent, trademark, copyright, mask work, trade secret, utility, model, or
know-how, or other intellectual property right of IBM.  Nothing herein shall
abrogate any rights that may arise by operation of the patent exhaustion
doctrine.

 

9.0           TRADEMARK

9.1           Nothing in the Agreement or this Term Sheet grants Designee or
either party any rights to use either party’s or the Designee’s trademarks or
trade names, directly or indirectly, in connection with any product, service,
promotion, or to make any publication or publicity without prior written
approval of the other party or trademark or trade name owner.

 

10.0         WARRANTIES

10.1         Product Warranty.

10.1.1      PowerPC Warranty.  IBM warrants each PowerPC Product delivered
hereunder to be free from defects in material and workmanship and to comply with
Product specifications at the time of manufacture, as agreed in writing by IBM
and Apple, for the notice period of [**] from the date of shipment.

10.1.2      ASIC Product Warranty.  IBM warrants all ASIC Products delivered to
be free from defects in material and workmanship and conform to the Product
specifications as

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


set forth in the RTM for the notice period of [**] from the date of shipment.
Apple acknowledges that the functionality of ASIC Products may be contingent on
Apple’s designs and, therefore, Apple agrees that such warranty does not apply
to the functionality of ASIC Products designed by Apple and manufactured by IBM
under this Agreement except to the extent the lack of functionality is due to a
defect in materials or workmanship.

10.1.3      Other Product Warranty.  IBM warrants all other standard Products
delivered to be free from defects in material and workmanship and to conform to
the Product Specifications for the notice period of [**] from the date of
shipment unless otherwise stated in an Attachment to the Agreement applicable to
such standard Products, and all other custom Products delivered to be free from
defects in material and workmanship for the notice period of [**] from date of
shipment unless otherwise stated in an Attachment to the Agreement applicable to
such custom Products.  Such warranty does not apply to the functionality of
custom Products designed by Apple and manufactured by IBM under the Agreement
except to the extent the lack of functionality is due to a defect in materials
or workmanship.  IBM warrants Services will be performed using reasonable care
and ordinary skill.

10.2         The Product warranty does not include defects in or failures of
Products that result from (i) an Apple-supplied design; (ii) matters not covered
in the Product specification or use outside of the intended operating
environment set forth in the applicable Product specifications; (iii) accident,
disaster, neglect, abuse, misuse, improper handling, testing, storage or
installation after delivery to the carrier, including improper handling in
accordance with generally acceptable static sensitive electronic device handling
requirements; (iv) alterations, modifications or repairs by Apple or third
parties not authorized by IBM in writing; (v) removal or alteration of labels by
Apple or a third party; or (vi) failure caused by a product which IBM did not
provide or for which IBM is not responsible.  IBM does not warrant uninterrupted
or error free operation of the Products or that IBM will correct all defects.

10.3         THE FOREGOING WARRANTIES ARE IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
OR USAGE FOR PARTICULAR PURPOSE OR NON-INFRINGEMENT.

10.4         This warranty is not transferable.  No course of dealing, course of
performance, usage of trade, or description of Product or Service shall be
deemed to establish a warranty, express or implied.

10.5         If a Designee claims that any Products or Services are
nonconforming, the Designee shall, (i) promptly notify IBM, in writing, of the
basis for such claim of nonconformity; (ii) follow IBM’s instructions for the
prompt return of the Products; and (iii) return such Products freight collect to
IBM’s designated facility.  If IBM determines that the returned Products are

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


nonconforming and such returned Products were shipped with Apple’s consent prior
to their qualification, IBM will, at IBM’s option, repair or replace the
defective Products, or issue a credit for the purchase price.  If IBM determines
the Products are nonconforming and they were shipped subsequent to their
qualification, IBM will issue a credit or rebate for the purchase price.

10.6         Prior to returning any defective Products to IBM, the Designee
shall obtain a Return Merchandise Authorization number (“RMA”) from IBM (which
IBM will provide to the Designee within [**] of the Designee’s request) and
provide the specific description of the problem, by part number for the total
quantity of the defective Products.  The Designee shall only return the exact
quantity authorized in each RMA by following IBM’s RMA instructions.  Each
shipping container shall contain only one (1) RMA.

10.7         IBM’s sole liability and the Designee’s exclusive remedy for breach
of warranty shall be limited as stated in this Section 10.

 

11.0         UTILIZATION OF PRODUCTS

11.1         All Products purchased under the Agreement will be:  (i)
incorporated into and made a part of Apple products; or (ii) combined with Apple
products for sale or lease as an Apple system; or (iii) sold or leased in
incidental additional quantities for sale or lease directly to an unaffiliated
third party in conjunction with an installed Apple system, or (iv) scrapped.

 

12.0         CHANGES TO SCOPE OF WORK

12.1         With respect to Services contracted for hereunder, Apple may, at
any time and from time to time, by written notice to IBM, request changes to the
Products, specifications or work scope.  The parties shall promptly amend the
relevant Attachment to the Agreement to incorporate any agreed changes and
provide a copy of the same to the Designee.

12.2         IBM shall give Apple prior notice of engineering changes affecting
the form, fit or function of a Product as set forth in the above-described JEDEC
standard in accordance with the terms and conditions of the Agreement.  IBM
will, thereafter, provide Designees with written notice of any such engineering
change.

 

13.0         EXPORT AND OTHER LAWS, REGULATIONS AND ORDINANCES

13.1         The Designee will comply, at its own expense, with all applicable
United States (federal, state and local), European Union, and other country or
country group laws, regulations and ordinances, and shall procure all licenses
and permits, and shall comply with all relevant export

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------


license terms, conditions and provisos regardless of to whom (which party under
the Agreement) the license was issued, and pay all fees and other charges
required thereby.  Such laws, regulations and ordinances include the regulations
of the U.S. Government relating to export and re-export. Regardless of any
disclosure made to IBM of an ultimate destination of any Products or related
technical data, or any system incorporating them, the Designee will not export,
either directly or indirectly, any Product or related technical data, or system
incorporating them without first obtaining required licenses or permits from all
relevant government agencies or departments. IBM will provide Designees with
information regarding any standard Products as reasonably required to assist
Designees in obtaining such documents and approvals.

13.2         Designees will keep suitable records to show compliance with this
Section 13. At the request of either party and pursuant to a request by a
responsible government agency, the Designee will demonstrate to the requesting
party that it has fully complied with the terms and conditions of this Section.

13.3         Whenever IBM secures an export license for a Product, IBM will be
the exporter of record for all exports of such Product, and Designees will
utilize an IBM-approved (such approval not to be unreasonably withheld) freight
forwarder for shipment of the Product to the agreed-upon destination point.

13.4         Whenever IBM arranges for export or import of custom Products, with
respect to all relevant governmental and administrative authorities, including
the United States and European Union, Designees: (i) agree to cooperate in
providing all information necessary to determine all relevant export
authorizations and to export and import the Products and technical data,
including as applicable the Export Classification Control Number (ECCN) and
subheadings, and (ii) agree to assist with obtaining any required licenses and
authorizations for export and import of Products and technical data and with
making any required filings.

 

14.0         GENERAL

14.1         The Agreement is not intended to and does not benefit Designees.

14.2         No Designee has the power, and will not hold itself out as having
the power, to act for or in the name of or to bind any party to the Agreement.

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed

separately with the Securities and Exchange Commission.

--------------------------------------------------------------------------------

Exhibit 3: Apple Forecast Template

 

 

 

Oct-02

 

Nov-02

 

Dec-02

 

FQ1(CQ4’02)

 

Jan-03

 

Feb-03

 

Mar-03

 

Pro-Desktop

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN2 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN3 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN4 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN5 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN6 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Consumer-Desktop

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN2 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN3 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN4 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN5 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN6 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Server

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN2 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN3 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN4 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN5 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN6 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Pro-Portable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN2 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN3 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN4 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN5 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN6 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Consumer-Portable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN2 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN3 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN4 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN5 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

PN6 (part # or description)

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

U3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Demand

 

0

 

 

 

 

 

0

 

 

 

 

 

 

 

U3 Lite

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Demand

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


Exhibit 3: Apple Forecast Template (continued)

 

 

 

FQ2(CQ1’03)

 

Apr-03

 

May-03

 

Jun-03

 

FQ3(CQ2’03)

 

Jul-03

 

Aug-03

 

Pro-Desktop

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN2 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN3 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN4 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN5 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN6 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Consumer-Desktop

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN2 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN3 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN4 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN5 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN6 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Server

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN2 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN3 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN4 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN5 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN6 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Pro-Portable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN2 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN3 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN4 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN5 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN6 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Consumer-Portable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN2 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN3 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN4 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN5 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

PN6 (part # or description)

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

U3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Demand

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

U3 Lite

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Demand

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

 

--------------------------------------------------------------------------------


Exhibit 3: Apple Forecast Template (continued)

 

 

 

Sep-03

 

FQ4(CQ3’03)

 

Oct-03

 

Nov-03

 

Dec-03

 

FQ1(CQ4’03)

 

Jan-04

 

Pro-Desktop

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN2 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN3 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN4 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN5 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN6 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Consumer-Desktop

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN2 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN3 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN4 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN5 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN6 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Server

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN2 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN3 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN4 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN5 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN6 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Pro-Portable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN2 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN3 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN4 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN5 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN6 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Consumer-Portable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN2 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN3 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN4 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN5 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

PN6 (part # or description)

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

U3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Demand

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

U3 Lite

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Demand

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

 

--------------------------------------------------------------------------------


Exhibit 3: Apple Forecast Template (continued)

 

 

 

Feb-04

 

Mar-04

 

FQ2(CQ1’04)

 

Apr-04

 

May-04

 

Jun-04

 

FQ3(CQ2’04)

 

Pro-Desktop

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN2 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN3 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN4 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN5 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN6 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Consumer-Desktop

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN2 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN3 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN4 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN5 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN6 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Server

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN2 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN3 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN4 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN5 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN6 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Pro-Portable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN2 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN3 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN4 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN5 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN6 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

Consumer-Portable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PN1 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN2 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN3 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN4 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN5 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

PN6 (part # or description)

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

U3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Demand

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

U3 Lite

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Demand

 

 

 

 

 

0

 

 

 

 

 

 

 

0

 

 

 

--------------------------------------------------------------------------------


Exhibit 4: [**]

 

 

[**] = information redacted pursuant to a confidential treatment request.

Such omitted information has been filed separately with the Securities and
Exchange Commission.

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


EXHIBIT 5

DEFINITIONS AND PRICING FOR EXHIBIT 4 PRODUCTS

 

1.             DEFINITIONS

Whenever used in this Exhibit or in Exhibit 4, the following terms will mean:

 

1.1                                 [**]

1.2                                 [**]

1.3                                 [**]

1.4                                 [**]

1.5                                 [**]

1.6                                 [**]

1.7                                 [**]

1.8                                 “Performance Milestone” means the date by
which IBM must make available a Product meeting the requirements specified in
Exhibit 4, including: [**].

1.9                                 [**]

1.10                           [**]

1.11                           [**]

1.12                           [**]

1.13                           [**]

1.14                           [**]

1.15                           [**]

 

2.                                       MICROPROCESSOR PRICING

2.1                                 Purchase Price.  The purchase price, in U.S.
Dollars (“USD”), for those microprocessor Products set forth in Exhibit 4 and
purchased by Authorized Purchasers or Designees beginning October 21, 2002 and
throughout the period covered by this Agreement will be as follows:

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------


2.1.1        [**]

 

2.1.2        [**]

 

2.2           [**]

 

3.             NORTHBRIDGE PRICING

3.1           [**]

3.1.1        [**]

3.1.2        [**]

4.             SOUTHBRIDGE PRICING

4.1           [**]

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


PowerPC Product Attachment No. 1

To Custom Sales Agreement No. 000451

 

Attachments are governed by the terms and conditions of the Base Agreement.  No
additional signature shall be required on Product Exhibit 1 to this Attachment
No. 1 for it to become effective.  Subsequent Product Exhibits to this
Attachment must be signed by the parties to become effective.

 

 

1.0          Term

 

The term of this Attachment is coextensive with the term of the Base Agreement.

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


Product Exhibit 1 to PowerPC Product Attachment No. 1

 


TO AGREEMENT NO. 000451

 

Current IBM’s Part Numbers, Apple’s Part Numbers, Minimum Order Quantities
(“MOQ”), Shipment Pack Quantities (“SPQ”), minimum amounts of time between
receipt of Purchase Order and Scheduled Shipment Dates (“Purchase Order Lead
Time”).

 

Prices for Product are set forth in Exhibit 5 to the Base Agreement.

 

The Products set forth in this Product Exhibit 1 to PowerPC Product Attachment
No. 1 are standard Products.

 

Effective Date:      October 21, 2002

 

Products

 

IBM’s P/N

 

Apple’s P/N

 

MOQ *

 

SPQ *

 

Purchase Order Lead Time

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

* IBM will consider Apple requests for alternative MOQ and SPQ quantities under
special circumstances such as the discontinuance of the manufacture of a Product
pursuant to Section 3.5 of the Base Agreement.

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


 

ASIC Product Attachment No. 2

To Custom Sales Agreement No. 000451

 

Attachments are governed by the terms and conditions of the Base Agreement.  No
additional signature shall be required on Product Exhibit 1 to this Attachment
No. 2 for it to become effective.  Subsequent Product Exhibits to this
Attachment must be signed by the parties to become effective.

 

The parties recognize and agree that the development of the ASIC Products set
forth in Product Exhibits to this Attachment is governed and controlled by the
ASIC Development Agreement, Agreement No. 000798, last signed by the parties on
September 26, 2001.

 

1.0          Term

 

The term of this Attachment is coextensive with the term of the Base Agreement.

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


Product Exhibit 1 to ASIC Product Attachment No. 2

to Agreement No. 000451

 

 

U3 ASIC / Northbridge

 

1.0  Product Name and Description

 

 

Product Type:

 

ASIC

 

Apple’s Product Name:

 

[**]

 

Process Technology:

 

[**]

 

Chip Image Description:

 

[**]

 

Package Description:

 

[**]

 

 

 

 

The Product set forth in this Product Exhibit 1 to ASIC Product Attachment No. 2
is a custom Product.

 

2.0          Purchase Order Lead Times:  (includes purchase order approval and
manufacturing lead time):

 

Production:               [**]



 

3.0          Pricing

 

Product unit pricing:   Set forth in Exhibit 5 to the Base Agreement.

 

4.0          Minimum Order Quantities / Minimum Ship Pack Quantities:

 

The following Minimum Order Quantities (MOQ) and  Minimum Ship Pack Quantities
(SPQ) shall apply to all Purchase Orders for Product.  Purchase Orders must be
placed in increments of the MOQ and SPQ.

 

Product

 

MOQ*

 

SPQ**

[**]

 

[**]

 

[**]

 

* units per order

** units per shipment

 

IBM will consider Apple requests for alternative MOQ and SPQ quantities under
special circumstances such as the discontinuance of the manufacture of a Product
pursuant to Section 3.5 of the Base Agreement.

 

 

[**] = information redacted pursuant to a confidential treatment request.  Such
omitted information has been filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------
